                   Case 20-51004-BLS               Doc 32        Filed 03/08/21          Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                             Chapter 11

TK HOLDINGS, INC., et al.,                                         Case No. 17-11375 (BLS)

                            Debtors.1                              (Jointly Administered)

Eric D. Green, as Trustee of the Takata Airbag
Tort Compensation Trust Fund,

                            Plaintiff,

v.                                                                 Adv. Pro. No. 20-51004 (BLS)

Mitsui Sumitomo Insurance Company, Limited,

                            Defendant.                             Hearing Date: March 9, 2021 at 10:00 a.m. (ET)



                                   NOTICE OF CONTINUED HEARING

                 ANY PARTY WISHING TO PARTICIPATE IN THE HEARING
                         MUST REGISTER THROUGH ZOOM.
     You must now register for the ZOOM call. When registering, please copy and paste the
                                  below link to your browser.
                       Topic: TK - Green v. Mitsui; Adv Proc No. 20-51004
                    When: Mar 9, 2021 10:00 AM Eastern Time (US and Canada)
                                     Register in advance for this meeting:
    https://debuscourts.zoomgov.com/meeting/register/vJIsduGppj0uE5tLkUa7OYmBKikyLH-GOfU
After registering, you will receive a confirmation email containing information about joining
                                          the meeting.
         PLEASE NOTE: COURTCALL WILL NOT BE USED FOR THIS HEARING.



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: Takata
Americas (9766); TK Finance, LLC (2753); TK China, LLC (1312); TK Holdings Inc. (3416); Takata Protection Systems
Inc. (3881); Interiors in Flight Inc. (4046); TK Mexico Inc. (8331); TK Mexico LLC (9029); TK Holdings de Mexico,
S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and
Strosshe-Mex, S. de R.L. de C.V. (N/A) (collectively, the “Debtors”). Except as otherwise set forth herein, the Debtors’
international affiliates and subsidiaries are not debtors in these Chapter 11 cases. The location of the Debtors’ corporate
headquarters is 2500 Takata Drive, Auburn Hills, Michigan 48326.



152775.01000/125319710v.1
                 Case 20-51004-BLS    Doc 32       Filed 03/08/21     Page 2 of 2




        PLEASE TAKE NOTICE that, with permission from the Court, the hearing scheduled for

March 8, 2021 at 10:00 a.m. in the above-captioned case has been continued to March 9, 2020 at

10:00 a.m. (prevailing Eastern Time). The matters scheduled for hearing on March 8, 2021 are

now continued for hearing on March 9, 2021.


Dated: March 8, 2021                          BLANK ROME LLP
       Wilmington, Delaware
                                              /s/ Stanley B. Tarr
                                              Stanley B. Tarr (DE No. 5535)
                                              1201 N. Market Street, Suite 800
                                              Wilmington, Delaware 19801
                                              Telephone:      (302) 425-6400
                                              E-mail:         tarr@blankrome.com

                                              -AND-

                                              BROWN RUDNICK LLP
                                              David J. Molton (admitted pro hac vice)
                                              Gerard T. Cicero (admitted pro hac vice)
                                              Seven Times Square
                                              New York, New York 10036
                                              Telephone:    (212) 209-4800
                                              E-mail:       dmolton@brownrudnick.com
                                                            gcicero@brownrudnick.com

                                              -AND-

                                              GILBERT LLP
                                              Kami E. Quinn (admission pro hac vice pending)
                                              Emily P. Grim (admission pro hac vice pending)
                                              700 Pennsylvania Avenue, SE
                                              Suite 400
                                              Washington, DC 20003
                                              Telephone:    (202) 772-2200
                                              E-mail:       quinnk@gilbertlegal.com
                                                            grime@gilbertlegal.com
                                                            abrishamim@gilbertlegal.com

                                              Attorneys for Eric D. Green, in his capacity as
                                              Trustee of the Takata Airbag Tort Compensation
                                              Trust Fund




152775.01000/125319710v.1
